                                    Case 3:19-cv-02375-JLS-BGS Document 3 Filed 01/16/20 PageID.47 Page 1 of 3




                                     1 BALLARD SPAHR LLP
                                       Scott S. Humphreys (SBN 298021)
                                     2 humphreyss@ballardspahr.com
                                     3 2029 Century Park East, Suite 800
                                       Los Angeles, CA 90067
                                     4 Telephone: 424.204.4400
                                       Facsimile: 424.204.4350
                                     5
                                       Attorneys for Defendant
                                     6 SUBARU OF AMERICA, INC.
                                     7
                                       MOON LAW APC
                                     8 Christopher D. Moon (SBN 246622)
                                        chris@moonlawapc.com
                                     9 Kevin O. Moon (SBN 246792)
                                       kevin@moonlawapc.com
                                    10 600 West Broadway, Suite 700
                                       San Diego, California 92101
                                    11 Telephone: (619) 915-9432
                                       Facsimile: (650) 618-0478
                                    12
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                       Attorneys for PLAINTIFFS
                                    13
       Ballard Spahr LLP




                                    14
                                                             UNITED STATES DISTRICT COURT
                                    15
                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                    16
                                    17 LEONARDO LEON and LOUIE                  )   Case No. 3:19-cv-02375-JLS-BGS
                                                                                )
                                       NEVAREZ, individually, and on behalf     )
                                    18                                              JOINT MOTION TO TRANSFER
                                       of a class of other similarly situated   )
                                    19 individuals,                             )   ACTION TO THE DISTRICT OF
                                                                                )   NEW JERSEY PURSUANT TO THE
                                    20                                          )   FIRST-TO-FILE RULE
                                                    Plaintiff,                  )
                                    21                                          )   [Proposed Order filed herewith]
                                                                                )
                                    22        v.                                )
                                                                                )   [CLASS ACTION]
                                    23 SUBARU OF AMERICA, INC.,                 )
                                                                                )   Action Filed:    December 11, 2019
                                    24                                          )   Trial Date:      None Set
                                                    Defendant.                  )
                                    25                                          )
                                                                                )
                                    26
                                    27
                                    28
                                                                                1
                                                   JOINT MOTION TO TRANSFER ACTION TO THE DISTRICT OF NEW JERSEY
                                    Case 3:19-cv-02375-JLS-BGS Document 3 Filed 01/16/20 PageID.48 Page 2 of 3




                                     1         Plaintiffs Leonardo Leon and Louie Nevarez (“Plaintiffs”) and Defendant
                                     2 Subaru of America, Inc. (“Subaru”) (collectively, the “Parties”) by and through
                                     3 their undersigned counsel, hereby jointly stipulate and respectfully move the Court
                                     4 for entry of an Order as follows:
                                     5         WHEREAS, on December 11, 2019, Plaintiffs filed this putative class action
                                     6 alleging that certain Subaru vehicles are equipped with defective windshields and
                                     7 pleading claims for breach of warranty and violation of consumer protection
                                     8 statutes. See Compl. ¶ 1, ECF No. 1;
                                     9         WHEREAS, this action is substantially similar to Powell v. Subaru of
                                    10 America, Inc., No. 1:19-cv-19114-NLH-JS (D.N.J.), which was filed before the
                                    11 instant action on October 18, 2019, in the United States District Court for the
                                    12 District of New Jersey;
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                    13         WHEREAS, another substantially similar action, Armstrong v. Subaru of
       Ballard Spahr LLP




                                    14 America, Inc., No. 1:20-cv-00243-NLH-JS (D.N.J.), originally filed on
                                    15 December 5, 2019, in the Central District of California as Case No. 2:19-cv-
                                    16 10340-FMO-RAO, has already been transferred to the District of New Jersey
                                    17 pursuant to joint stipulation and Court Order;
                                    18         WHEREAS, counsel for the Parties have met and conferred regarding
                                    19 Subaru’s anticipated motion to transfer this action to the District of New Jersey
                                    20 pursuant to the first-to-file rule, which provides that the court of subsequent filings
                                    21 may “transfer the action where ‘[t]ransfer may facilitate consolidation’ because
                                    22 ‘by permitting two related cases which are filed initially in different districts to be
                                    23 consolidated, transfer plainly helps needless duplication of effort.’” Riffel v.
                                    24 Regents of the Univ. of Cal., No. 19-08286, 2019 U.S. Dist. LEXIS 197040, at
                                    25 *16–17 (C.D. Cal. Nov. 12, 2019). In deciding whether to transfer under the first-
                                    26 to-file rule, a court considers the: (1) chronology of the lawsuits; (2) similarity of
                                    27 the parties; and (3) similarity of the issues. Kohn Law Group, Inc. v. Auto Parts
                                    28 Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir. 2015). Specifically, the first-to-file
                                                                                    2
                                                     JOINT MOTION TO TRANSFER ACTION TO THE DISTRICT OF NEW JERSEY
                                    Case 3:19-cv-02375-JLS-BGS Document 3 Filed 01/16/20 PageID.49 Page 3 of 3




                                     1 rule justifies transfer of this action given that, inter alia: (1) Plaintiffs are members
                                     2 of the proposed putative class in Powell; (2) Subaru is a defendant in both actions;
                                     3 (3) the issues overlap significantly, including the nature of the alleged defect and
                                     4 theories of liability alleged; and (4) resolution of the issues would be more efficient
                                     5 and consistent if resolved by a single court in the first-filed jurisdiction;
                                     6         WHEREAS, the Parties have agreed that this action should be transferred to
                                     7 the District of New Jersey based on the first-to-file rule, and then consolidated with
                                     8 the Powell and Armstrong actions.
                                     9         NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and
                                    10 the Parties respectfully move the Court for entry of an Order that:
                                    11         1.     This action shall be removed from the docket of this Court and
                                    12 transferred to the United States District Court for the District of New Jersey for any
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                    13 and all further proceedings.
       Ballard Spahr LLP




                                    14         2.     All current deadlines shall be vacated, including any deadline to file
                                    15 any responsive pleadings, with any new deadlines to be set by the United States
                                    16 District Court for the District of New Jersey.
                                    17         A proposed Order is filed contemporaneously with this Joint Motion.
                                    18         IT IS SO STIPULATED.
                                    19 Dated: January 16, 2020                          BALLARD SPAHR LLP
                                    20                                                  By    /s/ Scott Humphreys
                                                                                              Scott S. Humphreys
                                    21
                                                                                              Attorneys for Defendant
                                    22                                                        SUBARU OF AMERICA, INC.
                                    23 Dated: January 16, 2020                          MOON LAW APC
                                    24                                                  By    /s/ Christopher D. Moon
                                                                                              Christopher D. Moon
                                    25                                                        Kevin O. Moon
                                    26
                                    27
                                    28
                                                                                    3
                                                     JOINT MOTION TO TRANSFER ACTION TO THE DISTRICT OF NEW JERSEY
